COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  Alberto Pena,                                    §               No. 08-16-00236-CR

                        Appellant,                 §                 Appeal from the

  v.                                               §                120th District Court

  The State of Texas,                              §             of El Paso County, Texas

                          State.                   §               (TC# 20120D04958)

                                              §
                                            ORDER

         The Appellant’s brief in the above styled and numbered cause was due May 20, 2017.
The Court having granted four motions for extension of time to file the brief and one motion for
leave to file late brief. As of today’s date, no brief or additional motion for extension of time to
file the brief has been filed with this court.

        It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant desires to prosecute his appeal, whether the appellant has been deprived of effective
assistance of counsel, and to make appropriate findings and recommendations. The trial judge
shall take such measures as may be necessary to assure effective assistance of counsel, which
may include appointment of new counsel. The record of such hearing, including any orders and
findings of the trial judge, shall be certified and forwarded to this office on or before June 22,
2017.

       IT IS SO ORDERED this 23rd day of May, 2017.




                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.